Citation Nr: 1702925	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-14 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for mitral valve prolapse.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial rating in excess of 20 percent for type 2 diabetes mellitus.

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

7.  Entitlement to an effective date earlier than August 6, 2014, for the award of service connection for peripheral neuropathy of the right upper extremity.

8.  Entitlement to an effective date earlier than August 6, 2014, for the award of service connection for peripheral neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1968 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and November 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In August 2016, the Veteran testified during a Board hearing in Washington, DC.

An April 2015 rating decision granted service connection for peripheral neuropathy of the right upper extremity and peripheral neuropathy of the left upper extremity, assigning each a 20 percent rating effective August 6, 2014.  In March 2016, the Veteran filed a notice of disagreement to the effective date of the awards.

In this decision, the Board dismisses the claim for service connection for mitral valve prolapse and grants the claims for service connection for bilateral hearing loss and tinnitus.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the August 2016 Board hearing, the Veteran requested a withdrawal of the appeal of the claim for service connection for mitral valve prolapse.

2.  The Veteran's bilateral hearing loss is related to active service.

3.  The Veteran's tinnitus is related to active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal by the Veteran of the claim for service connection for mitral valve prolapse are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 C.F.R. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 C.F.R. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in a determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2016).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204 (2016).

On the record during the August 2016 Board hearing, the Veteran requested a withdrawal of the appeal of the claim for service connection for mitral valve prolapse.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to that claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to that claim, and it must be dismissed.  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In this case, the Veteran asserts that he has hearing loss and tinnitus due in part to in-service noise exposure while serving as a food inspector.  His service separation form confirms that he served as a food inspector.  

At a June 2010 VA examination, the Veteran reported that his hearing loss and tinnitus began over five years ago.  He reported in-service noise exposure while performing his duties as a food inspector, which required him to inspect shrimp processing systems which were noisy environments, and during monthly practice alerts and weapons training.  Examination revealed bilateral hearing loss disability for VA purposes.  The examiner opined that the hearing loss and tinnitus are related to in-service noise exposure from shrimp processing areas and weapons training.

At the outset, the Board notes that the Veteran is competent to report that he was exposed to loud noise while inspecting food processing systems during service.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board notes that a food inspector is generally a military occupational specialty with a low probability of hazardous noise exposure.  However, in this case, the Board finds that the Veteran's duties as a food inspector at shrimp processing systems exposed him to hazardous noise.  A VA examiner has related the Veteran's hearing loss and tinnitus to that exposure.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that his hearing loss and tinnitus are related to active service.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

The appeal of the claim for service connection for mitral valve prolapse is dismissed.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

An April 2015 rating decision granted service connection for peripheral neuropathy of the right and left upper extremities, assigning each a 20 percent rating effective August 6, 2014.  In March 2016, the Veteran filed a timely notice of disagreement to the effective date of the awards.  While the AOJ has acknowledged the Veteran's notice of disagreement, the Board is required to remand the issues regarding the effective dates for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The evaluation of type 2 diabetes mellitus includes consideration of complications such as peripheral neuropathy of the upper extremities.  As such, the remand of the above claims could affect the claim for a higher initial rating for type 2 diabetes mellitus.  Thus, the Board finds that the claims are inextricably intertwined and a Board decision on the diabetes claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Moreover, in an August 2015 statement, the Veteran's representative reported that the Veteran had expressed that his diabetes was more severe than when he was last examined.  The Veteran was last examined in June 2010.  Also, at his August 2016 hearing, the Veteran indicated that his medication had been changed in 2012 due to worsening diabetes.  Thus, the AOJ should afford him an examination to determine the current severity of his diabetes.

Lastly, there are outstanding medical records that may be pertinent to the claims.  The record contains VA treatment notes from August 2012 to September 2015 and notes from October 2011 and December 2016.  To ensure a complete record, the AOJ should obtain any outstanding VA treatment notes since March 31, 2009, the effective date of service connection for diabetes and peripheral neuropathy of the lower extremities.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case on the issues of entitlement to an effective date earlier than August 6, 2014, for the award of service connection for peripheral neuropathy of the right upper extremity, and an effective date earlier than August 6, 2014, for the award of service connection for peripheral neuropathy of the left upper extremity.  Advise the Veteran that a timely substantive appeal is necessary to perfect the appeal to the Board.  If the appeal is perfected, then return the case to the Board.

2.  Obtain all VA treatment notes from March 2009 to August 2012 and since September 2015.  

3.  Then, schedule the Veteran for a VA examination to determine the current severity of his type 2 diabetes mellitus, including all complications.  The examiner should review the claims folder and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should set forth all objective findings, particularly the current severity of symptoms, and provide a complete rationale for all conclusions.

4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


